



Exhibit 10.1


THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Third Amended and Restated Employment Agreement (this “Agreement”), by and
between Integra LifeSciences Holdings Corporation, a Delaware Corporation (the
“Company”), and Peter J. Arduini (“Executive”) is entered into as of October 24,
2017 and shall be effective as of January 1, 2018 (the “Effective Date”).
Effective as of the Effective Date, this Agreement amends and restates in its
entirety that certain Second Amended and Restated Employment Agreement, dated
June 16, 2014, by and between the Company and Executive (collectively, the
“Prior Agreement”).
Background
The Company and Executive previously entered into the Prior Agreement, pursuant
to which Executive is employed as the President and Chief Executive Officer of
the Company. The Prior Agreement is scheduled to expire pursuant to its terms on
December 31, 2017.
The Company and Executive wish to amend and restate the Prior Agreement to
provide for the continued employment of Executive as the President and Chief
Executive Officer of the Company on the terms and conditions set forth herein,
effective as of the Effective Date. In connection with Executive’s continued
employment by the Company, on the terms and conditions contained in this
Agreement, Executive will be substantially involved with the Company’s
operations and management and will learn trade secrets and other confidential
information relating to the Company and its customers; accordingly, the
noncompetition covenant and other restrictive covenants contained in Section 19
of this Agreement constitute essential elements hereof.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:
Terms
1.Definitions. The following words and phrases shall have the meanings set forth
below for the purposes of this Agreement (unless the context clearly indicates
otherwise):
(a)“Base Salary” shall have the meaning set forth in Section 5.
(b)“Board” shall mean the Board of Directors of the Company, or any successor
thereto.
(c)“Cause,” as determined by the Board in good faith, shall mean Executive has –
(i)failed to perform his stated duties in all material respects, which failure
continues for 15 days after his receipt of written notice of the failure;


1



--------------------------------------------------------------------------------




(ii)intentionally and materially breached any provision of this Agreement and
not cured such breach (if curable) within 15 days of his receipt of written
notice of the breach, provided such breach is materially and demonstrably
injurious to the Company;
(iii)demonstrated his personal dishonesty in connection with his employment by
the Company;
(iv)engaged in a breach of fiduciary duty in connection with his employment with
the Company;
(v)engaged in willful misconduct that is materially and demonstrably injurious
to the Company or any of its subsidiaries; or
(vi)been convicted or entered a plea of guilty or nolo contendere to a felony or
to any other crime involving moral turpitude which conviction or plea is
materially and demonstrably injurious to the Company or any of its subsidiaries.
(d)A “Change in Control” of the Company shall be deemed to have occurred:
(i)if the “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities representing more than fifty percent (50%)
of the combined voting power of Company Voting Securities (as herein defined) is
acquired by any individual, entity or group (a “Person”), other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or an affiliate thereof, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company (for purposes of
this Agreement, “Company Voting Securities” shall mean the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors); provided, however, that any acquisition from the Company or any
acquisition pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) of this definition shall not be a Change in Control under
this paragraph (i); or
(ii)if individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason during any period of at least 24 months
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

















--------------------------------------------------------------------------------




(iii)upon consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of any entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (A) Company Voting Securities outstanding immediately
prior to such Business Combination (or if such Company Voting Securities were
converted pursuant to such Business Combination, the shares into which such
Company Voting Securities were converted) (x) represent, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”)
and (y) are held in substantially the same proportions after such Business
Combination as they were immediately prior to such Business Combination; (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement, or the action of the Board, providing for
such Business Combination; or
(iv)upon approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(e)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)“Company” shall mean Integra LifeSciences Holdings Corporation, a Delaware
corporation.
(g) “Disability” shall mean Executive’s inability to perform his duties
hereunder by reason of any medically determinable physical or mental impairment
which is expected to result in death or which has lasted or is expected to last
for a continuous period of not fewer than six months.
(h)“Good Reason” shall mean:
(i)a material breach of this Agreement by the Company which is not cured by the
Company within 15 days of its receipt of written notice of the breach;
(ii)the relocation by the Company of Executive’s office location to a location
more than forty (40) miles from Princeton, New Jersey;

















--------------------------------------------------------------------------------




(iii)without Executive’s express written consent, the Company reduces
Executive’s Base Salary or bonus opportunity, or materially reduces the
aggregate fringe benefits provided to Executive or substantially alters
Executive’s authority and/or title as set forth in Section 2 hereof in a manner
reasonably construed to constitute a demotion, provided, Executive resigns
within 90 days after the change objected to;
(iv)without Executive’s express written consent, (A) Executive fails at any
point during the two-year period following a Change in Control to hold the title
and authority (as set forth in Sections 2 and 4(a) hereof) with the Parent
Corporation (or if there is no Parent Corporation, the Surviving Corporation)
that Executive held with the Company immediately prior to the Change in Control,
provided Executive resigns within two years of the Change in Control or (B) at
any point following a Change in Control, the Company (or the Parent Corporation
or the Surviving Corporation, as applicable) materially reduces Executive’s
annual long-term incentive award opportunity; or
(v)the Company fails to obtain the assumption of this Agreement by any successor
to the Company.
(i)“Principal Executive Office” shall mean the Company’s principal office for
executives, presently located at 311 Enterprise Drive, Plainsboro, New Jersey
08536.
(j)“Restricted Period” shall mean (i) in the event of a termination of
Executive’s employment with the Company upon the expiration of the Employment
Period, a period of 12 months following the Termination Date, or (ii) in the
event of any other termination of Executive’s employment with the Company, a
period of 18 months following the Termination Date.
(k) “Termination Date” shall mean the date of Executive’s “separation from
service” from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h)), as specified in the
Termination Notice.
(l)“Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such provision (with a
period of at least 7 days to cure in the event of a termination by Executive for
Good Reason or by the Company for Cause to the extent that the act or omission
is capable of cure); (iii) specifies a Termination Date; and (iv) is given in
the manner specified in Section 20(k).
2.Employment. Effective as of the Effective Date, the Company hereby employs
Executive as its President and Chief Executive Officer, and Executive hereby
agrees to accept such employment and agrees to render services to the Company in
such capacity (or in such other capacity in the future as the Board may
reasonably deem equivalent to such position) on the terms and conditions set
forth in this

















--------------------------------------------------------------------------------




Agreement. Executive’s primary place of employment shall be at the Principal
Executive Office and Executive shall report to the Board.
3.Term of Agreement. Unless earlier terminated by Executive or the Company as
provided in Section 15 hereof, the term of Executive’s employment as the
President and Chief Executive Officer of the Company under this Agreement (the
“Employment Period”) shall commence on the Effective Date and terminate on
December 31, 2020. Notwithstanding the foregoing, in the event that a Change in
Control occurs prior to December 31, 2020, then the Employment Period shall
instead continue through the later of (a) December 31, 2020, or (b) the second
anniversary of the consummation of the Change in Control, unless earlier
terminated by Executive or the Company as provided in Section 15 hereof.
4.Duties. Executive shall:
(a)have duties, authority and responsibilities reasonably consistent with his
employment hereunder and shall faithfully and diligently do and perform all such
acts and duties, and furnish such services as are assigned to Executive as of
the Effective Date, and (subject to Section 2) such additional acts, duties and
services as the Board may assign in the future; and
(b)devote his full professional time, energy, skill and best efforts to the
performance of his duties hereunder, in a manner that will faithfully and
diligently further the business and interests of the Company, and shall not be
employed by or participate or engage in or in any manner be a part of the
management or operations of any business enterprise other than the Company
without the prior consent of the Board, which consent may be granted or withheld
in its sole discretion; provided, however, that notwithstanding the foregoing,
Executive may serve on civic or charitable boards or committees so long as such
service does not materially interfere with Executive’s obligations pursuant to
this Agreement.
5.Annual Compensation. Executive’s base salary rate shall be equal to
$911,622.27 per annum. Executive’s base salary, as determined in accordance with
this Section 5 and as may be increased from time to time, is hereinafter
referred to as his “Base Salary.” Executive’s Base Salary shall be payable in
periodic installments in accordance with the Company’s regular payroll practices
in effect from time to time. The Base Salary shall be subject to annual review,
but may not be decreased without Executive’s express written consent. Any
increase in the Base Salary shall be in the sole discretion of the Company.
6.[This Section intentionally left blank.]
7.Annual Bonus Opportunity.
(a)Annual Bonus. Commencing with calendar year 2018, Executive shall have the
opportunity to receive an annual performance bonus in an amount targeted at 120%
of Executive’s Base Salary (the “Target Bonus”), and ranging from 50% of
Executive’s Target Bonus (if threshold performance objectives are achieved) to a
maximum of 200% of Executive’s Target Bonus. The actual amount of any such
annual bonus that the Company determines to pay to Executive (the “Annual
Bonus”) shall be based upon the satisfaction of performance

















--------------------------------------------------------------------------------




objectives established and evaluated by the Compensation Committee of the Board
(the “Compensation Committee”) in its sole discretion.
(b)Time and Form of Payment. The Compensation Committee shall, in its sole
discretion, determine the extent to which the Annual Bonus shall be paid in cash
and the extent to which such Annual Bonus shall be paid in the form of one or
more equity-based awards (including equity-based awards settled on a deferred
basis), provided that any portion of such Annual Bonus that is paid in the form
of an equity-based award shall be fully vested as of the date on which such
award is granted. The Annual Bonus, if any, will be paid in cash and/or by grant
of an equity-based award by March 15 of the year after the applicable
performance year.
8.Benefit Plans. Executive shall be entitled to participate in and receive
benefits under any employee benefit plan or stock-based plan of the Company in
accordance with their terms, and shall be eligible for any other plans and
benefits covering executives of the Company, to the extent commensurate with his
then duties and responsibilities fixed by the Board. The Company shall not make
any change in such plans or benefits that would adversely affect Executive’s
rights thereunder, unless such change affects all, or substantially all,
executive officers of the Company.
9.Equity Compensation.
(a)    The parties hereby acknowledge and agree that the Company may in its
discretion grant Executive equity-based compensation awards from time to time.
Executive shall be eligible to receive a discretionary annual equity-based award
(“Annual Equity Award”) as determined by the Compensation Committee in its
discretion. Any Annual Equity Award that the Company determines to grant
Executive may be in such amount, form(s) and mix as the Compensation Committee
shall determine in its sole discretion after giving consideration to annual
equity-based awards granted to Chief Executive Officers in the Company’s peer
group. The terms and conditions of the Annual Equity Awards, if any, shall be
set forth in separate award agreements to be entered into by Executive and the
Company that are substantially similar to the applicable form of award agreement
attached hereto as Exhibits C-1, C-2 and C-3.
(b)    Each Company equity compensation award granted to Executive, including
but not limited to those held by Executive that are outstanding as of the
Effective Date, (i) shall, to the extent that such award does not provide for
100% vesting of the shares subject to such award upon a Change in Control,
provide for 100% vesting of the shares subject to such awards upon a Qualifying
Termination (as defined in the applicable award agreement which, to the extent
such phrase includes a termination by the Company without Cause, by Executive
for Good Reason and/or as a result of Executive’s Disability, shall refer to
such terms as defined herein) on or within 24 months following a Change in
Control (as defined herein), and (ii) if such award is a Company stock option
and Executive’s employment is terminated by the Company without Cause, by
Executive for Good Reason or as a result of Executive’s death or Disability,
shall, to the extent vested as of the Termination Date (after giving effect to
any accelerated vesting that occurs in connection with such termination), remain
exercisable until the earlier to occur of (A) the second anniversary of the
Termination Date or, if later, such longer period of time as set forth

















--------------------------------------------------------------------------------




in the applicable stock option agreement, or (B) the stated expiration date set
forth in the applicable stock option agreement. The parties acknowledge and
agree that this Section 9(b) shall constitute an amendment to each Company
equity compensation award agreement outstanding as of the Effective Date to the
extent necessary to implement the requirements of this Section 9(b).
(c)    The Company agrees that for so long as it is required to file reports
under Sections 13 or 15(d) of the Securities Exchange Act of 1934, it will
maintain in effect a Form S-8 registration statement covering the issuance to
Executive of the shares underlying Executive’s then outstanding equity-based
compensation awards.
10.Vacation. Executive shall be entitled to four weeks of paid annual vacation
in accordance with the policies established from time to time by the Board.
11.[This Section intentionally left blank.]
12.Business Expenses. The Company shall reimburse Executive or otherwise pay for
all reasonable expenses incurred by Executive in furtherance of or in connection
with the business of the Company, including, but not limited to, automobile and
traveling expenses and all reasonable entertainment expenses, subject to such
reasonable documentation and other limitations as may be established by the
Company.
13.Legal Fees. The Company shall reimburse Executive for up to $15,000 in legal
fees and expenses actually incurred by Executive in connection with the
drafting, review and negotiation of this Agreement and any related agreements on
or prior to the Effective Date. Subject to Section 20(b) below, the Company
shall reimburse such legal fees and expenses in 2017 within thirty (30) days
following Executive’s delivery to the Company of documentation evidencing such
expenses.
14.Disability. In the event Executive incurs a Disability, Executive’s
obligation to perform services under this Agreement will terminate, and the
Board may terminate this Agreement upon written notice to Executive.
15.Termination.
(a)Termination without Salary Continuation. In the event that (i) Executive
terminates his employment hereunder other than for Good Reason, or (ii)
Executive’s employment is terminated by the Company for Cause, Executive shall
have no right to compensation or other benefits pursuant to this Agreement for
any period after his last day of active employment.
(b)Termination without Cause or for Good Reason (No Change in Control). Except
as provided in Section 15(c) in the event of a Change in Control, and subject to
Executive and the Company each executing a general release attached as Exhibit A
and B hereto, respectively, (provided, however, that Executive shall not be
required to execute a general release as a condition to the receipt of the
payments and benefits described below unless the Company also

















--------------------------------------------------------------------------------




executes a general release) within 30 days following the Termination Date, in
the event that Executive’s employment is terminated by the Company for a reason
other than death, Disability or Cause, or Executive terminates his employment
for Good Reason, then, subject to Section 15(e) below, the Company shall:
(i)pay Executive a severance amount equal to 2.99 times Executive’s Base Salary
(determined without regard to any reduction in violation of Section 5) as of his
last day of active employment; the severance amount shall be paid in a single
lump sum on the first business day of the month following the Termination Date;
(ii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, (C) Executive’s death, or (D) the first month in which
Executive does not pay to the Company the applicable monthly premium for COBRA
insurance coverage under the Company’s group health plan, a monthly cash
payment, payable on the first business day of each month that follows the
Termination Date, in an amount equal to Executive’s monthly premium cost for
“COBRA” family health coverage under the Company’s group health plan; and
(iii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, or (C) Executive’s death, a monthly cash payment, payable
on the first business day of each month that follows the Termination Date, in an
amount equal to the monthly premium cost that the Company would have paid on
behalf of Executive to cover Executive under the Company’s life and disability
insurance plans if Executive’s employment with the Company had not terminated.
(c)Termination without Cause or for Good Reason (Change in Control).
Notwithstanding anything to the contrary set forth in Section 15(b), and subject
to Executive and the Company each executing a general release attached as
Exhibit A and B hereto, respectively, (provided, however, that Executive shall
not be required to execute a general release as a condition to the receipt of
the payments and benefits described below unless the Company also executes a
general release) within 30 days following the Termination Date, in the event
that within 24 months following a Change in Control Executive terminates his
employment for Good Reason, or Executive’s employment is terminated by the
Company for a reason other than death, Disability or Cause, then, subject to
Section 15(e) below, the Company shall:
(i)pay Executive a severance amount equal to 2.99 times the sum of (a)
Executive’s Base Salary (determined without regard to any reduction in violation
of Section 5), and (b) Executive’s Target Bonus, each as of his last day of
active employment; the severance amount shall be paid in a single lump sum on
the first business day of the month following the Termination Date;

















--------------------------------------------------------------------------------




(ii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, (C) Executive’s death, or (D) the first month in which
Executive does not pay to the Company the applicable monthly premium for COBRA
insurance coverage under the Company’s group health plan, a monthly cash
payment, payable on the first business day of each month that follows the
Termination Date, in an amount equal to Executive’s monthly premium cost for
“COBRA” family health coverage under the Company’s group health plan;
(iii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, or (C) Executive’s death, a monthly cash payment, payable
on the first business day of each month that follows the Termination Date, in an
amount equal to the monthly premium cost that the Company would have paid on
behalf of Executive to cover Executive under the Company’s life and disability
insurance plans if Executive’s employment with the Company had not terminated;
and
(iv)pay to Executive a pro-rata portion of Executive’s Annual Bonus for the
fiscal year in which the Termination Date occurs, based on actual results for
such year (determined by multiplying the amount of such bonus which would be due
for the full fiscal year by a fraction, the numerator of which is the number of
days during the fiscal year of termination that Executive is employed by the
Company and the denominator of which is the total number of days in such fiscal
year), payable in a single lump sum no later than March 15 of the year following
the year in which the Termination Date occurs.
(d)Termination Notice. Except in the event of Executive’s death, a termination
under this Agreement shall be effected by means of a Termination Notice.
(e)Payment Delay. Notwithstanding any provision to the contrary herein, no
compensation or benefits, including without limitation any severance payments or
benefits payable under this Section 15, shall be paid to Executive during the
six (6)-month period following Executive’s “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Code) to the extent that the Company
reasonably determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. Any amounts delayed as a result of the previous sentence shall be
paid to Executive in a lump sum within thirty (30) days after the end of such
six (6) month period, and any amounts payable to Executive after the expiration
of such six (6) month period under this Agreement shall continue to be paid to
Executive in accordance with the terms of this Agreement. If Executive dies
during such six-month period and prior to the payment of the delayed amounts
hereunder, such unpaid delayed payments shall be paid to the personal
representative of Executive’s estate within thirty (30) days after the date of
Executive’s death. If any of the payments payable pursuant to this Section 15
are delayed due to such requirements, there shall be added to such payments
interest during the delayed period at a rate, per annum, equal to the applicable
federal

















--------------------------------------------------------------------------------




short-term deferral rate (compounded monthly) in effect under Section 1274(d) of
the Code on Executive’s Termination Date. If a portion of the severance pay or
benefits is deferred compensation subject to Section 409A of the Code, and the
payment thereof is contingent upon execution and nonrevocation of a general
release of claims, and the period for considering or revoking the release spans
two calendar years, then the portion of the severance pay or benefits that is
deferred compensation will be paid or begin to be paid on the first business day
of the second calendar year.
(f)Expiration of Employment Term. Notwithstanding anything contained herein, in
no event shall the expiration of the employment term set forth in Section 3
above or the Company’s election not to renew the employment term constitute a
termination of Executive’s employment by the Company without Cause.
16.Limitation on Payments.
(a)Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 15 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part) to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement, the Total
Payments shall be reduced to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax, but such reduction shall be made
only if (i) the net amount of such Total Payments as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to Executive that are exempt from Section 409A of the Code;
(B) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to Executive on a pro-rated
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of

















--------------------------------------------------------------------------------




vesting or payments with respect to any equity award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time.
(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of the
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
17.Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which the
Company may transfer all or substantially all of its assets, if in any such case
said entity shall expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto. The Company
may not otherwise assign this Agreement or its rights and obligations hereunder.
This Agreement is personal to Executive and his rights and duties hereunder
shall not be assigned except as expressly agreed to in writing by the Company.
18.Death of Executive. If Executive dies during the term of this Agreement, the
Company shall pay Executive’s spouse a death benefit equal to one (1) times
Executive’s Base Salary at the time of his death, which shall be paid to
Executive’s spouse in a lump sum cash payment within thirty (30) days following
the date of Executive’s death. In addition, the Company shall pay to Executive’s
spouse and eligible dependents for the period ending on the earlier of (i) the
first anniversary of Executive’s death, or (ii) the first month in which
Executive’s spouse and/or eligible dependents do not pay to the Company the
applicable monthly premium for COBRA insurance coverage under the Company’s
group health plan, a monthly cash payment that is equal to Executive’s monthly
premium cost for “COBRA” family health coverage under the Company’s group health
plan. The first monthly cash payment provided for in the immediately preceding
sentence shall be paid within thirty (30) days following the date of Executive’s
death and each monthly payment thereafter shall be paid on the first business
day of each month, commencing with the second month that follows the date of
Executive’s death. Any amounts due Executive under this Agreement (not including
any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid in a single sum on the first business day of the
second month following Executive’s death to Executive’s surviving spouse, or if
none, to the duly appointed personal representative of his estate.

















--------------------------------------------------------------------------------




19.Restrictive Covenants.
(a)Confidentiality. Executive acknowledges a duty of confidentiality owed to the
Company and shall not, at any time during or after his employment by the
Company, retain in writing, use, divulge, furnish, or make accessible to anyone,
without the express authorization of the Board, any trade secret, private or
confidential information or knowledge of the Company obtained or acquired by him
while so employed, except as required by law. All computer software, business
cards, telephone lists, customer lists, price lists, contract forms, catalogs,
Company books, records, files and know-how acquired while an employee of the
Company are acknowledged to be the property of the Company and shall not be
duplicated, removed from the Company’s possession or premises or made use of
other than in pursuit of the Company’s business or as may otherwise be required
by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company and, upon termination of employment
for any reason, Executive shall deliver to the Company, without further demand,
all copies thereof which are then in his possession or under his control. No
information shall be treated as “confidential information” if it is generally
available public knowledge at the time of disclosure or use by Executive.
Nothing contained in this Section 19(a) or otherwise herein shall prohibit
Executive from communicating directly with, cooperating with or providing
information to any federal, state or local government regulator.
(b)Inventions and Improvements. Executive shall promptly communicate to the
Company all ideas, discoveries and inventions which are or may be useful to the
Company or its business. Executive acknowledges that all such ideas,
discoveries, inventions, and improvements which heretofore have been or are
hereafter made, conceived, or reduced to practice by him at any time during his
employment with the Company heretofore or hereafter gained by him at any time
during his employment with the Company are the property of the Company, and
Executive hereby irrevocably assigns all such ideas, discoveries, inventions,
and improvements to the Company for its sole use and benefit, without additional
compensation. The provisions of this Section 19(b) shall apply whether such
ideas, discoveries, inventions, or improvements were or are conceived, made or
gained by him alone or with others, whether during or after usual working hours,
whether on or off the job, whether applicable to matters directly or indirectly
related to the Company’s business interests (including potential business
interests), and whether or not within the specific realm of his duties.
Executive shall, upon request of the Company, but at no expense to Executive, at
any time during or after his employment with the Company, sign all instruments
and documents reasonably requested by the Company and otherwise cooperate with
the Company to protect its right to such ideas, discoveries, inventions, or
improvements including applying for, obtaining, and enforcing patents and
copyrights thereon in such countries as Company shall determine.
(c)Noncompetition. During the Employment Period and during the Restricted Period
following any Termination Date that occurs during, or upon the expiration or
termination of, the Employment Period, Executive shall not, without the express
written consent of the Company, directly or indirectly: (i) engage in any
business or other activity conducted or operated in the

















--------------------------------------------------------------------------------




United States, Canada and internationally which is competitive with the Company
in the products or services being published, manufactured, marketed,
distributed, or being actively developed by the Company as evidenced by the
Company’s books and records as of the Termination Date (the “Business”); (ii) be
or become a stockholder, partner, owner, officer, director or employee or agent
of, or a consultant to or give financial or other assistance to, any person or
entity engaged in the Business; (iii) seek in competition with the business of
the Company to procure orders from or do business with any customer of the
Company; (iv) solicit, or contact with a view to the engagement or employment by
any person or entity of, any person who is an employee of the Company; (v) seek
to contract with or engage (in such a way as to adversely affect or interfere
with the business of the Company) any person or entity who has been contracted
with or engaged to manufacture, assemble, supply or deliver products, goods,
materials or services to the Company; or (vi) engage in or participate in any
effort or act to induce any of the customers, associates, consultants, or
employees of the Company to take any action which might be disadvantageous to
the Company; provided, however, that nothing herein shall prohibit Executive and
his affiliates from owning, as passive investors, in the aggregate not more than
5% of the outstanding publicly traded stock of any corporation so engaged; and
provided, further, following the Termination Date, that Executive shall not be
prohibited from (1) making any investment in, being or becoming a partner,
owner, officer, director or employee or agent of, or consultant to, or give
financial or other assistance to, any business enterprise (including, without
limitation, any investment or venture capital fund or investment bank) that
makes or has made any investment in or that provides advisory, financing or
underwriting services to any Person or entity engaged in the Business provided
that Executive does not render services (whether as an employee, consultant,
advisor or otherwise) to the division or portion of such person or entity
engaged in the Business or (2) rendering services (including under (1) above) to
an entity conducting its business operations or providing services in the
Business, if such entity is diversified and Executive does not render services,
directly or indirectly, to the division or portion of the entity which is
conducting its business operations or providing services in the Business. In the
event that this Agreement expires or is otherwise terminated and Executive’s
employment with the Company continues after the expiration or termination of
this Agreement (such that this Agreement no longer governs the terms of
Executive’s employment with the Company), the restrictions set forth in this
Section 19(c) shall cease to be of any force or effect with respect to any
action or activity by Executive following such expiration or termination of this
Agreement.
(d)Injunctive and Other Relief.
(i)Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the consideration paid hereunder, and that
damages alone shall not be an adequate remedy for any breach by Executive of his
covenants contained herein and accordingly expressly agrees that, in addition to
any other remedies which Company may have, Company shall be entitled to
injunctive relief in any court of competent jurisdiction for any breach or
threatened breach of any such covenants by Executive. Nothing contained herein
shall prevent or delay Company from seeking, in any court of

















--------------------------------------------------------------------------------




competent jurisdiction, specific performance or other equitable remedies in the
event of any breach or intended breach by Executive of any of its obligations
hereunder.
(ii)Notwithstanding the equitable relief available to the Company, Executive, in
the event of a breach of his covenants contained in Section 19 hereof,
understands and agrees that the uncertainties and delay inherent in the legal
process would result in a continuing breach for some period of time, and
therefore, continuing injury to the Company until and unless Company can obtain
such equitable relief. Therefore, in addition to such equitable relief, Company
shall be entitled to monetary damages for any such period of breach until the
termination of such breach, in an amount up to the amount of all monies received
by Executive as a result of said breach. If Executive should use or reveal to
any other person or entity any confidential information, such use or revelation
would be considered a continuing violation on a daily basis for as long as such
confidential information is made use of by Executive.
(iii)If any provision of Section 19 is determined to be invalid or unenforceable
by reason of its duration or scope, such duration or scope, or both, shall be
deemed to be reduced to a duration or scope to the extent necessary to render
such provision valid and enforceable. In such event, Executive shall negotiate
in good faith to provide Company with lawful and enforceable protection that is
most nearly equivalent to that found to be invalid or unenforceable.
(e)Continuing Operation. Except as specifically provided in this Section 19, the
termination of Executive’s employment or of this Agreement shall have no effect
on the continuing operation of this Section 19.
(f)Company. For purposes of this Section 19, the term “Company” shall mean
Integra LifeSciences Holdings Corporation and any corporation, partnership or
other entity owned directly or indirectly, in whole or in part, by Integra
LifeSciences Holdings Corporation.
20.Miscellaneous.
(a)Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on the Company’s behalf.
(b)Section 409A.
(i)This Agreement shall be interpreted to avoid any penalty taxes or interest
under Section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring taxes or interest under
Section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such taxes or interest will not be imposed.
All payments of nonqualified deferred compensation subject to Section 409A of
the Code to be made upon a termination of

















--------------------------------------------------------------------------------




employment under this Agreement may only be made upon a “separation from
service” as defined under Section 409A of the Code. For purposes of Section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.
(ii)To the extent that any payments or reimbursements provided to Executive
under this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (A)
any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (B) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (C) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and (D)
the right to reimbursement is not subject to liquidation or exchange for another
benefit. If expenses are incurred in connection with litigation, any
reimbursements under this Agreement shall be paid not later than the end of the
calendar year following the year in which the litigation is resolved.
(c)Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that Executive acquires a right to receive benefits
from the Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.
(d)Withholding. The Company shall have the right to withhold from all payments
made pursuant to this Agreement any federal, state, or local taxes and such
other amounts as may be required by law to be withheld from such payments.
(e)Prior Employment. Executive represents and warrants that his acceptance of
employment with the Company has not breached, and the performance of his duties
hereunder will not breach, any duty owed by him to any prior employer or other
person. Executive further represents and warrants to the Company that (i) the
performance of his obligations hereunder will not violate any agreement between
him and any other person, firm, organization or other entity, (ii) he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or other party that would be violated by him entering into
this Agreement and/or providing services to the Company pursuant to the terms of
this Agreement, and (iii) Executive’s performance of his duties under this
Agreement will not require him to, and he shall not, rely on in the performance
of his duties or disclose to the Company or any other person or entity or induce
the Company in any way to use or rely on any trade secret or other confidential
or proprietary information or material belonging to any previous employer of
Executive.

















--------------------------------------------------------------------------------




(f)Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation or
this Agreement. In the event of a conflict between a heading and the content of
a Section, the content of the Section shall control.
(g)Recoupment. To the extent required by applicable law or any applicable
securities exchange listing standards, any amounts paid or payable under this
Agreement (including, without limitation, amounts paid prior to the
effectiveness of such law or listing standards) shall be subject to forfeiture,
repayment or recapture to the extent required by such applicable law or listing
standard.
(h)Gender and Number. Whenever used in this Agreement, a masculine pronoun is
deemed to include the feminine and a neuter pronoun is deemed to include both
the masculine and the feminine, unless the context clearly indicates otherwise.
The singular form, whenever used herein, shall mean or include the plural form
where applicable.
(i)Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable under any
applicable law, such event shall not affect or render invalid or unenforceable
any other provision of this Agreement and shall not affect the application of
any provision to other persons or circumstances.
(j)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, permitted assigns, heirs,
executors and administrators.
(k)Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if hand-delivered, sent by documented overnight delivery service
or by certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:
To the Company:
Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attn: General Counsel
To Executive: at Executive’s most recent address on the records of the Company
(l)Effectiveness; Entire Agreement. This Agreement shall become effective as of
the Effective Date. As of the Effective Date, this Agreement sets forth the
entire understanding of the parties and supersedes all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter hereof, including the Prior Agreement. Prior to the Effective
Date, the Prior Agreement shall remain in effect in accordance with its terms.

















--------------------------------------------------------------------------------




(m)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of New Jersey.


[Signature page follows]



















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
 
EXECUTIVE
/s/ Stuart Essig
 
/s/ Peter J. Arduini
Stuart Essig,
Chairman of the Board of Directors
 
Peter J. Arduini













18



--------------------------------------------------------------------------------





Exhibit A
GENERAL RELEASE
In exchange for the consideration set forth in that certain Third Amended and
Restated Employment Agreement (the “Employment Agreement”), dated as of October
24, 2017 between Integra LifeSciences Holdings Corporation (the “Company”) and
Peter J. Arduini (“Executive”), the receipt and adequacy of which is hereby
acknowledged, the Company does hereby release and forever discharge the
“Releasees” hereunder, consisting of Executive and his heirs and assigns, of and
from any and all manner of action or actions, cause or causes of action, in law
or in equity, suits, debts, liens, contracts, agreements, promises, liability,
claims, demands, damages, losses, costs, attorneys’ fees or expenses, of any
nature whatsoever, known or unknown, fixed or contingent (hereinafter called
“Claims”), which the Company or any it subsidiaries now has or may hereafter
have against the Releasees, or any of them, by reason of any matter, cause, or
thing whatsoever from the beginning of time to the date hereof. Notwithstanding
the foregoing, this General Release shall not operate to release any Claims
which the Company may have relating to or arising out of (i) Executive’s
intentional, willful or reckless misconduct, (ii) Executive’s fraud or breach of
fiduciary duty, or (iii) any acts or omissions by Executive that are not covered
by the Company’s director and officer insurance coverage or not properly the
subject of defense or indemnity by the Company (the “Unreleased Claims”).
The Company represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which it
may have against Releasees, or any of them, and the Company agrees to indemnify
and hold Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by Releasees, or
any of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the Company under this indemnity.
The Company agrees that if it hereafter commences any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the Company agrees to pay to Releasees, and each of them, in addition to
any other damages caused to Releasees thereby, all reasonable attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.
The Company further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Releasees, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the Company.


[Signature page follows]















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Release as of this ___ day of
________, 20__.


INTEGRA LIFESCIENCES HOLDINGS CORPORATION




By:_______________________________            
Its: Chairman of the Board of Directors        



















--------------------------------------------------------------------------------





Exhibit B
GENERAL RELEASE


In exchange for the consideration set forth in that certain Third Amended and
Restated Employment Agreement (the “Employment Agreement”), dated as of October
24, 2017 between Integra LifeSciences Holdings Corporation (the “Company”) and
Peter J. Arduini (“Executive”), the receipt and adequacy of which is hereby
acknowledged, Executive does hereby release and forever discharge the
“Releasees” hereunder, consisting of the Company and each of its parents,
subsidiaries, affiliates, successors, partners, associates, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which Executive now has or may hereafter have against the
Releasees, or any of them, by reasons of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof. The Claims released herein
include, without limiting the generality of the foregoing, any Claims in any way
arising out of, based upon, or related to the employment or termination of
employment of Executive by the Releasees, or any of them; any alleged breach of
any express or implied contract of employment; any alleged torts or other
alleged legal restrictions on Releasee’s right to terminate the employment of
Executive; and any alleged violation of any federal, state or local statute or
ordinance including, without limitation, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the New Jersey Law Against Discrimination, the New Jersey Equal Pay Act and
the New Jersey Conscientious Employee Protection Act. Notwithstanding the
foregoing, this Release shall not operate to release any Claims which Executive
may have (i) to payments or benefits under the Employment Agreement, (ii) to any
vested and unpaid benefits under any employee benefit plan, including but not
limited to any vested and undistributed deferred compensation, (iii) to vested
equity compensation awards that remain unpaid or unsettled, (iv) under the
Company’s Amended and Restated Certificate of Incorporation, (v) under the
Company’s Amended and Restated By-Laws, (vi) under any director and officer
insurance policy maintained by the Company, (vii) under that certain
Indemnification Agreement, dated as of __________, between the Company and
Executive, and (viii) with respect to the Executive’s right to communicate
directly with, cooperate with, or provide information to, any federal, state or
local government regulator (the “Unreleased Claims”).


IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:


(A)TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;


(B)HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT, AND
IF HE SIGNS THIS RELEASE BEFORE THE EXPIRATION OF THE TWENTY-ONE (21) DAY
PERIOD, HE KNOWINGLY AND VOLUNTARILY WAIVES THE BALANCE OF THAT PERIOD; AND


(C)HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.















--------------------------------------------------------------------------------






Executive represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which he
may have against Releasees, or any of them, and Executive agrees to indemnify
and hold Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by Releasees, or
any of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against Executive under this indemnity.


Executive agrees that if he hereafter commences any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then Executive agrees to pay to Releasees, and each of them, in addition to any
other damages caused to Releasees thereby, all reasonable attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim. Notwithstanding the foregoing, Executive shall not be obligated to pay to
Releasees any attorneys’ fees incurred by Releasees in defending or otherwise
responding to said suit or Claim to the extent such claim challenges the release
of claims under the Age Discrimination in Employment Act.


Notwithstanding anything herein or in the Employment Agreement, Executive
acknowledges and agrees that, pursuant to 18 USC Section 1833(b), Executive will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.


Executive further understands and agrees that neither the payment of any sum of
money nor the execution of this Release shall constitute or be construed as an
admission of any liability whatsoever by the Releasees, or any of them.


The provisions of this Release are severable, and if any part of this Release is
found to be unenforceable, the other paragraphs (or portions thereof) shall
remain fully valid and enforceable.




[Signature page follows]















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has executed this Release as of this ___ day of
__________, 20__.




_______________________________
Peter J. Arduini



















--------------------------------------------------------------------------------





Exhibit C
[see attached]

















--------------------------------------------------------------------------------





Notice of Grant of Award
and Award Agreement
Integra LifeSciences Holdings Corporation
ID: 51-0317849
311 Enterprise Drive
Plainsboro, New Jersey 08536
%%FIRST_NAME%-%
%%MIDDLE_NAME%-%
%%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%ADDRESS_LINE3%-%
%%CITY%-%, %%STATE%-%
%%COUNTRY%-% %%ZIP%-%
Award Number: %%OPTION_NUMBER%-%
Plan: %%EQUITY_PLAN%-%
ID: %%EMPLOYEE_IDENTIFIER%-%


Effective %%OPTION_DATE,’Month DD, YYYY’%-%, you have been granted a
Non-Qualified Stock Option to buy [______] shares of Integra LifeSciences
Holdings Corporation (the Company) stock at [______] per share.
The total option piece of the shares granted is $[______].
Shares in each period will become fully vested on the date shown.
SharesVest TypeFull VestExpiration
[______][______][______][______]
[______][______][______][______]
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.
 
 
 
Integra LifeSciences Holdings Corporation
 
Date
 
 
 
Peter J. Arduini
 
Date
















--------------------------------------------------------------------------------






INTEGRA LIFESCIENCES HOLDINGS CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
NON-QUALIFIED STOCK OPTION AGREEMENT (together with the attached Notice of Grant
of Stock Options and Option Agreement (“Notice of Grant”), the “Option
Agreement”) made as of the date (the “Grant Date”) set forth in Notice of Grant,
between Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and the named Key Employee of the Company, a Related Corporation, or
an affiliate (the “Employee”).
WHEREAS, the Company desires to afford the Employee an opportunity to purchase
shares of common stock of the Company, par value $.01 per share (“Common
Stock”), as hereinafter provided, in accordance with the provisions of the
Integra LifeSciences Holdings Corporation Fourth Amended and Restated 2003
Equity incentive Plan (the “Plan”). Requests for hardcopies of the “Plan” should
be directed to [______] at the New Jersey Corporate Office.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
Capitalized terms not otherwise defined below shall have the meaning set forth
in the Plan. The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.
Grant of Option. Effective [______], the Company hereby grants to the Employee a
non-qualified stock option (the “Option”) to purchase all or any part of an
aggregate of the number of shares of Common Stock as set forth in the attached
Notice of Grant, subject to adjustment in accordance with Section 8 of the Plan.
Purchase Price. The purchase price per share of the shares of Common Stock
covered by the Option shall be that set forth in the attached Notice of Grant,
subject to adjustment in accordance with Section 8 of the Plan. It is the
determination of the Company’s Compensation Committee (the “Committee”) that on
the Grant Date the per share Option exercise price was not less than the greater
of one hundred percent (100%) of the fair market value of the Common Stock, or
the par value thereof.
Term. Unless earlier terminated pursuant to any provision of this Option
Agreement, this Option shall expire on [______] (the “Expiration Date”).
Notwithstanding anything herein to the contrary, this Option shall not be
exercisable after the Expiration Date.
Exercise of Option. This Option shall vest and become exercisable with respect
to [______] of the shares subject hereto on [______]. Thereafter, this Option
shall vest and become exercisable with respect to [______] of the remaining
shares on the first business day of each following month.















--------------------------------------------------------------------------------




Any portion of the Option that becomes exercisable in accordance with the
foregoing shall remain exercisable, subject to the provisions contained in this
Option Agreement, until the expiration of tile term of this Option as set forth
above or until other termination of the Option as set forth in this Option
Agreement.
Except as specifically provided herein, no portion of the Option which has not
become vested and exercisable as of the Employee’s termination of employment or
in connection with Employee’s termination of employment shall thereafter become
vested or exercisable.
Method of Exercising Option. Subject to the terms and conditions of this Option
Agreement, the Option may be exercised in whole or in part by written notice to
the Company, at its principal office, which currently is located at 311
Enterprise Drive, Plainsboro, New Jersey 08536. Such notice shall state the
election to exercise the Option, and the number of shares with respect to which
it is being exercised; shall be signed by the person or persons so exercising
the Option; shall, unless the Company otherwise notifies the Employee, be
accompanied by the investment certificate referred to below; and shall be
accompanied by payment of the full Option price of such shares.
The Option price shall be paid to the Company: (i) in cash; (ii) in cash
equivalent; (iii) in Common Stock of the Company, in accordance with Section
7.1(f)(ii) of the Plan (as in effect on the date of this Option Agreement); (iv)
by delivering a properly executed notice of exercise of the Option, in
accordance with Section 7.1(f)(iii) of the Plan (as in effect on the date of
this Option Agreement); (v) in Common Stock of the Company issuable pursuant to
the exercise of the Option or otherwise withheld in net settlement of the
Option, in accordance with Section 7.1(f)(iv) of the Plan (as in effect on the
date of this Option Agreement); or (vi) by any combination of (i)-(v).
Upon receipt of such notice and payment, the Company, as promptly as
practicable, shall deliver or cause to be delivered a certificate or
certificates representing the shares with respect to which the Option is so
exercised. Such certificate(s) shall be registered in the name of the person or
persons so exercising the Option (or, if the Option is exercised by the Employee
and if the Employee so requests in the notice exercising the Option, shall be
registered in the name of the Employee and the Employee’s spouse, jointly, with
right of survivorship) and shall be delivered as provided above to or upon the
written order of the person or persons exercising the Option. In the event the
Option is exercised by any person or persons after the legal disability or death
of the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option. All shares that are
purchased upon the exercise of the Option as provided herein shall be fully paid
and not assessable by the Company.
Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Employee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act of 1933 and the Company has not thereafter notified the Employee
that such registration statement is no longer effective, it shall be a condition
to any exercise of this Option that the shares acquired upon such exercise be
acquired for investment and not with a view to distribution, and the person
effecting such exercise shall submit to the Company a certificate of such
investment intent, together with such other evidence supporting the same as the
Company may request. The Company shall be entitled to delay the transferability
of















--------------------------------------------------------------------------------




the shares issued upon any such exercise to the extent necessary to avoid a risk
of violation of the Securities Act of 1933 (or of any rules or regulations
promulgated thereunder) or any state laws or regulations. Such restrictions may,
at the option of the Company, be noted or set forth in full on the share
certificates.
Non-Transferability of Option. This Option is not assignable or transferable, in
whole or in part, by the Employee other than by will or by the laws of descent
and distribution, and during the lifetime of the Employee the Option shall be
exercisable only by the Employee or by his or her guardian or legal
representative,
Termination of Employment. If the Employee’s employment with the Company and all
Related Corporations is terminated prior to the Expiration Date for any reason
other than by (i) death or Disability, (ii) a Retirement or (iii) a Qualifying
Termination upon a Change in Control as further described below, this Option may
be exercised, to the extent of the number of shares with respect to which the
Employee could have exercised it on the date of such termination of employment,
or to any greater extent permitted by the Committee, by the Employee at any time
prior to the earlier of (i) the Expiration Date or (ii) six (6) months after
such termination of employment.
Death. Notwithstanding anything contained in this Option Agreement to the
contrary, if the Employee dies during his employment with the Company and its
Related Corporations and prior to the Expiration Date, the Option shall become
fully vested and exercisable and such Option upon such death can be exercised by
the Employee’s estate, personal representative or beneficiary who acquired the
right to exercise such Option by bequest or inheritance or by reason of the
Employee’s death, at any time prior to the earlier of (i) the Expiration Date or
(ii) one year after the date of the Employee’s death.
Disability. Notwithstanding anything contained in this Option Agreement to the
contrary, if the Employee incurs a Disability, as defined in the Plan, during
his employment with the Company and its Related Corporations and, prior to the
Expiration Date, the Employee’s employment is terminated as a consequence of
such Disability, this Option shall become fully vested and exercisable and such
Option upon such termination due to such Disability can be exercised by the
Employee, or in the event of the Employee’s legal disability, by the Employee’s
legal representative, at any time prior to the earlier of (i) the Expiration
Date or (ii) one year after the date of such termination of employment due to
such Disability.
Retirement. Notwithstanding anything contained in this Option Agreement to the
contrary, if the Employee’s employment with the Company and all Related
Corporations is terminated due to the Employee’s Retirement (as defined below)
prior to the Expiration Date, this Option shall become fully vested as of the
date of such Retirement and such Option can be exercised by the Employee at any
time commencing on (A) with respect to the portion of such Option which had
vested and become exercisable immediately prior to such Retirement, the date of
such Retirement, and (B) with respect to the portion of such Option which became
vested as of such Retirement, the earlier of (x) the date(s) on which such
portion of the Option would have become vested and exercisable in accordance
with this Option Agreement had the Employee continued to be employed with the
Company until such date(s) or (y) immediately prior to a Change in Control, and
ending















--------------------------------------------------------------------------------




on the Expiration Date. For purposes of the forgoing sentence, “Retirement”
shall mean a termination of the Employee’s employment by the Employee following
(i) the Employee’s attainment of age 55 and (ii) the Employee’s continuous
employment to the Company or its Related Corporations as an employee or
Associate for ten (10) years or more; provided, that the Employee provides no
less than six (6) months’ prior written notice of such termination of employment
unless a shorter period of time is agreed to by the Committee.
Double Trigger Change in Control. Notwithstanding anything contained in this
Option Agreement to the contrary, if during the Employee’s employment with the
Company and its Related Corporations and prior to the Expiration Date, a Change
in Control occurs and the Employee incurs a Qualifying Termination on or within
twenty-four (24) months following the date of such Change in Control, this
Option shall become fully vested and exercisable and such Option upon such
Qualifying Termination can be exercised by the Employee at any time prior to the
Expiration Date.
Clawback Notwithstanding anything contained in the Plan or the Option Agreement
to the contrary, the Option shall be subject to the provisions of any clawback,
repayment or recapture policy implemented by the Company, including any such
policy adopted to comply with applicable law (including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or securities
exchange listing standards and any rules or regulations promulgated thereunder,
to the extent set forth in such policy and/or in any notice or agreement to the
Option under the Plan.
Withholding of Taxes. The obligation of the Company to deliver shares of Common
Stock upon the exercise of the Option shall be subject to applicable federal,
state and local tax withholding requirements. If the exercise of any Option is
subject to the withholding requirements of applicable federal, state or local
tax laws, the Committee, in its discretion, may permit the Employee, subject to
the provisions of the Plan and such additional withholding rules (the
“Withholding Rules”) as shall be adopted by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
(or by returning to the Company) shares of Common Stock, which shares shall be
valued, for this purpose, at their fair market value on the date of exercise of
the Option (or, if later, the date on which the Employee recognizes ordinary
income with respect to such exercise). An election to use shares of Common Stock
to satisfy tax withholding requirements must be made in compliance with and
subject to the Withholding Rules.
Construction. Except as would be in conflict with any specific provision herein,
this Option Agreement is made under and subject to the provisions of the Plan as
in effect on the Grant Date and, except as would conflict with the provisions of
this Option Agreement, all of the provisions of the Plan as in effect on the
Grant Date are hereby incorporated herein as provisions of this Option
Agreement. Notwithstanding the foregoing, provisions of this Option Agreement
that conflict with the Plan will be given effect only to the extent they do not
exceed the Committee’s discretion under the Plan.
Governing Law. This Non-Qualified Stock Option Agreement shall be governed by
applicable federal law and otherwise by the laws of the State of Delaware.
IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties thereto.















--------------------------------------------------------------------------------






THE EMPLOYEE
 
INTEGRA LIFESCIENCES
HOLDINGS CORPORATION
 
 
 
By
Name: Peter J. Arduini
 
Name: Stuart M. Essig
 
Title: Chairman of the Board of Directors




















--------------------------------------------------------------------------------





Notice of Grant of Award
and Award Agreement
Integra LifeSciences Holdings Corporation
ID: 51-0317849
311 Enterprise Drive
Plainsboro, New Jersey 08536
%%FIRST_NAME%-%
%%MIDDLE_NAME%-%
%%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%ADDRESS_LINE3%-%
%%CITY%-%, %%STATE%-%
%%COUNTRY%-% %%ZIP%-%
Award Number: %%OPTION_NUMBER%-%
Plan: %%EQUITY_PLAN%-%
ID: %%EMPLOYEE_IDENTIFIER%-%
Effective %%OPTION_DATE,’Month DD, YYYY’%-%, you have been granted [______]
Restricted Stock Units (RSUs) based on a closing price of US$[______]. These
units are restricted until the vest dates shown below, at which time you will
receive shares of Integra LifeSciences Holdings Corporation (the Company) common
stock.
The award will vest in increments in the dates shown:
SharesFull Vest Date
[______][______]
[______][______]
[______][______]
By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.
 
 
 
Integra LifeSciences Holdings Corporation
 
Date
 
 
 
Peter J. Arduini
 
Date




















--------------------------------------------------------------------------------






INTEGRA LIFESCIENCES HOLDINGS CORPORATION
CONTRACT STOCK / RESTRICTED UNITS AGREEMENT
Pursuant to
2003 EQUITY INCENTIVE PLAN


CONTRACT STOCK / RESTRICTED UNITS AGREEMENT, dated as of [_______], by and
between Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and Peter J. Arduini (the “Executive”).
WHEREAS, the Company maintains the Integra LifeSciences Holdings Corporation
Fourth Amended and Restated 2003 Equity Incentive Plan (the “Plan”), the terms
of which are hereby incorporated by reference and made part of this Agreement;
WHEREAS, the Plan provides for the award of Contract Stock on the terms and
conditions set forth therein; and
WHEREAS, the Committee has determined that, as an inducement to the Executive to
enter into or remain in the service of the Company, it would be to the advantage
and in the best interest of the Company and its stockholders to grant to
Executive an aggregate of [______] ([______]) shares of Contract Stock under the
Plan in the form of restricted units (the “Units”), representing the right to
receive an equal number of shares of common stock of the Company, par value $.01
per share (“Common Stock”), on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan, unless otherwise indicated.
2. Grant of Units. Executive is hereby granted, as of [______] (the “Grant
Date”), deferred compensation in the form of [______] ([______]) Units pursuant
to the terms of this Agreement and the Plan. The Executive’s right to receive
the shares of Common Stock underlying the Units shall be subject to forfeiture
as provided in Section 4 of this Agreement.
3. Vesting.
(a)    Subject to paragraph (b) and Section 4 below, the Units shall vest in
cumulative installments as follows:
(i)    [______] ([__]) of the Units shall vest on the [______] anniversary of
the Grant Date;















--------------------------------------------------------------------------------




(ii)    [______] ([__]) of the Units shall vest on the [______] anniversary of
the Grant Date; and
(iii)    [______] ([__]) of the Units shall vest on the [______] anniversary of
the Grant Date;
(b)    One hundred percent (100%) of the then outstanding Units shall vest in
the event that:
(i)    Executive incurs a Termination of Service (as defined below) (1) by
reason of the Executive’s “Disability” (as defined in the Plan), or (2) by
reason of the Executive’s death;
(ii)    Executive incurs a termination of employment by reason of Executive’s
Retirement (as defined below); or
(iii)    a Change in Control occurs and the Executive incurs a Qualifying
Termination on or within twenty-four (24) months following the date of such
Change in Control.
(c)    For purposes of this Agreement, “Qualifying Termination” means a
Termination of Service by the Company without Cause or by the Executive for Good
Reason or a termination of employment by the Executive due to the Executive’s
Retirement.    
(d)    For purposes of this Agreement, “Retirement Eligible” means Executive has
attained the age of 55 and has been in continuous service to the Company or its
Related Corporations as an employee or Associate for ten (10) years or more.
(e)    For purposes of this Agreement, “Retirement” shall mean a termination of
Executive’s employment by Executive following the date on which Executive
becomes Retirement Eligible; provided, that Executive provides no less than six
(6) months’ prior written notice of such termination of employment unless a
shorter period of time is agreed to by the Committee.
(f)    For purposes of this Agreement, “Termination of Service” shall mean the
time when the Executive ceases to provide services to the Company and its
Related Corporations and Affiliates as an employee or Associate for any reason
with or without Cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or disability. A Termination of Service shall not
include a termination where the Executive is simultaneously reemployed by, or
remains employed by, or continues to provide services to, the Company and/or one
or more of its Related Corporations and Affiliates or a successor entity
thereto.
4. Forfeiture of Units. Immediately upon (i) if prior to a Change in Control, a
Termination of Service for any reason other than the Executive’s death,
Disability or Retirement or (ii) if on or following a Change in Control, a
Termination of Service for any reason other than the Executive’s death,
Disability or Qualifying Termination, the Executive shall forfeit any and















--------------------------------------------------------------------------------




all Units which have not vested or do not vest on or prior to such termination,
and the Executive’s rights in any such Units which are not so vested shall
terminate, lapse and expire (including the Executive’s right to receive the
shares underlying such Units).
5. Dividend Equivalents. Executive shall be entitled to receive, with respect to
all outstanding vested Units (as such Units may be adjusted under Section 9),
dividend equivalent amounts equal to the regular quarterly cash dividend payable
to holders of Common Stock (to the extent regular quarterly cash dividends are
paid) as if Executive were an actual shareholder with respect to the number of
shares of Common Stock equal to his outstanding vested Units. Such dividend
equivalent amounts shall be aggregated on a quarterly basis while the Units are
outstanding and paid to Executive within thirty (30) days following the first
business day that occurs immediately following the 6-month period after the date
of Executive’s “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations) (a “Separation from Service”). For
the avoidance of doubt, such dividend equivalent amounts shall only be paid with
respect to Units that are vested as of the applicable dividend payment date, and
Executive shall not be entitled to receive any dividend equivalent amounts with
respect to Units that are not vested as of such dividend payment date. The
dividend equivalents and any amounts that may become payable in respect thereof
shall be treated separately from the Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Code Section 409A.
6. Payment of Units.
(a)    The shares of Common Stock underlying Units which are then vested under
Section 3 shall be paid out to Executive following Executive’s Separation from
Service, as follows: (i) if such Separation from Service occurs prior to the
date on which Executive becomes Retirement Eligible, then within thirty
(30) days following the first business day that occurs immediately following the
6-month period after the date of Executive’s Separation from Service or (ii) if
such Separation from Service occurs on or following the date on which Executive
becomes Retirement Eligible, then within thirty (30) days following the first
business day that occurs immediately following the later to occur of (i) the
date on which the Units would have vested in accordance with this Agreement had
Executive continued to be in service with the Company until such date and (ii)
the 6-month period after the date of Executive’s Separation from Service.
(b)    All payments of shares of Common Stock underlying Units (“Unit Shares”)
shall be made by the Company in the form of whole shares of Common Stock, and
any fractional share shall be distributed in cash in an amount equal to the
value of such fractional share determined based on the Fair Market Value (as
defined in the Plan) as of the date immediately prior to such distribution.
(c)    Any Unit Shares delivered shall be deposited in an account designated by
Executive and maintained at a brokerage house selected by Executive. Any such
Unit Shares shall be duly authorized, fully paid and non-assessable shares,
listed with NASDAQ or the principal United States securities exchange on which
the Common Stock is admitted to trading















--------------------------------------------------------------------------------




and, so long as the Company is required to file reports under Section 13 or
15(d) of the Securities Exchange Act of 1934, registered on a Form S-8
registration statement maintained by the Company, if registration is requested
by Executive.
(d)    Except as otherwise provided in this Agreement, Executive shall not be
deemed to be a holder of any Common Stock pursuant to a Unit until the date of
the issuance of a certificate to him for such shares and, except as otherwise
provided in this Agreement, Executive shall not have any rights to dividends or
any other rights of a shareholder with respect to the shares of Common Stock
covered by a Unit until such shares of Common Stock have been issued to him,
which issuance shall not be unreasonably delayed.
(e)    The Company shall be entitled to withhold in cash, shares or deduction
from other compensation payable to the Executive any sums required by federal,
state or local tax law to be withheld with respect to the grant, vesting,
distribution or payment of the Units or the Unit Shares. In satisfaction of the
foregoing requirement with respect to the grant, vesting, distribution or
payment of the Units or Unit Shares, to the extent permitted by Section 409A of
the Code, including Treas. Reg. Section 1.409A-3(j)(4)(vi), the Company shall
withhold shares of Common Stock otherwise issuable upon payment of the Units
having a Fair Market Value equal to the sums required to be withheld. In the
event that the number of shares of Common Stock having a Fair Market Value equal
to the sums required to be withheld is not a whole number of shares, the number
of shares so withheld shall be rounded up to the nearest whole share.
(f)    Executive’s right to receive payment of any amounts under this Agreement
shall be an unfunded entitlement and shall be an unsecured claim against the
general assets of the Company.
(g)    After payment in accordance with this Section 6, the Unit Shares may not
be sold, transferred or otherwise disposed of by Executive for a period of five
days after receipt of such shares by Executive, except that no such restrictions
shall apply in the case of a Change in Control or in the event that Unit Shares
are sold or withheld in order to satisfy any obligations Executive may have with
respect to any applicable tax withholding requirements on vesting or receipt of
Unit Shares (including, without limitation, pursuant to Section 6(e) above).
7. Clawback. Notwithstanding anything contained in the Plan or this Agreement to
the contrary, the Units and shares of Common Stock represented by the Units
shall be subject to the provisions of any clawback, repayment or recapture
policy implemented by the Company, including any such policy adopted to comply
with applicable law (including without limitation the Dodd-Frank Wall Street
Reform and Consumer Protection Act) or securities exchange listing standards and
any rules or regulations promulgated thereunder, to the extent set forth in such
policy and/or in any notice or agreement relating to the Units and shares of
Common Stock under the Plan.
8. Representations. The Company represents and warrants that this Agreement has
been authorized by all necessary action of the Company, has been approved by the
Board and is a valid and binding agreement of the Company enforceable against it
in accordance with its terms















--------------------------------------------------------------------------------




and that the Unit Shares will be issued pursuant to and in accordance with the
Plan, will be listed with NASDAQ or the principal United States securities
exchange on which the Common Stock is admitted to trading, and will be validly
issued, fully paid and non-assessable shares. The Company further represents and
warrants that the grant of Units under this Agreement has been approved by the
Company’s Compensation Committee, that the Plan has and will have sufficient
shares available to effect the distribution of the Unit Shares.
9. Changes in the Common Stock and Adjustment of Units.
(a)    In the event the outstanding shares of the Common Stock shall be changed
into an increased number of shares, through a share dividend or a split-up of
shares, or into a decreased number of shares, through a combination of shares,
then immediately after the record date for such change, the number of Units then
subject to this Agreement shall be proportionately increased, in case of such
share dividend or split-up of shares, or proportionately decreased, in case of
such combination of shares. In the event the Company shall issue any of its
shares of stock or other securities or property (other than Common Stock which
is covered by the preceding sentence), in a reclassification of the Common Stock
(including without limitation any such reclassification in connection with a
consolidation or merger in which the Company is the continuing entity), the kind
and number of Units subject to this Agreement immediately prior thereto shall be
adjusted so that the Executive shall be entitled to receive the same kind and
number of shares or other securities or property which the Executive would have
owned or have been entitled to receive after the happening of any of the events
described above, had he owned the shares of the Common Stock represented by the
Units under this Agreement immediately prior to the happening of such event or
any record date with respect thereto, which adjustment shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.
(b)    In the event the Company shall distribute to all holders of the Common
Stock evidences of its indebtedness or assets (including leveraged
recapitalizations with special cash distributions, but excluding regular
quarterly cash dividends), then in each case the number of Units thereafter
subject to this Agreement shall be determined by multiplying the number of Units
theretofore subject to this Agreement by a fraction, (i) the numerator of which
shall be the then current market price per share of Common Stock (as determined
in paragraph (c) below) on the record date for such distribution, and (ii) the
denominator of which shall be the then current market price per share of the
Common Stock less the then fair value (as mutually determined in good faith by
the Board and the Executive) of the portion of the assets or evidences of
indebtedness so distributed applicable to a share of Common Stock. Such
adjustment shall be made whenever any such distribution is made, and shall
become effective on the date of distribution retroactive to the record date for
the determination of shareholders entitled to receive such distribution.
(c)    For the purpose of any computation under paragraph (b) of this Section 9,
the current market price per share of the Common Stock at any date shall be
deemed to be the average of the daily Stock Prices (as defined herein) for 15
consecutive Trading Days (as defined herein) commencing 20 Trading Days before
the date of such computation. “Stock Price” for















--------------------------------------------------------------------------------




each Trading Day shall be the “Fair Market Value” of the Common Stock (as
defined in the Plan, as in effect on the date of this Agreement) for such
Trading Day. “Trading Day” shall be each Monday, Tuesday, Wednesday, Thursday
and Friday, other than any day on which the Common Stock is not traded on the
exchange or in the market which is the principal United States market for the
Common Stock.
(d)    For the purpose of this Section 9, the term “Common Stock” shall mean (i)
the class of Company securities designated as the Common Stock at the date of
this Agreement, or (ii) any other class of equity interest resulting from
successive changes or reclassifications of such shares consisting solely of
changes in par value, or from par value to no par value, or from no par value to
par value. In the event that at any time, as a result of an adjustment made
pursuant to the second sentence of Section 9(a) above, the Executive shall
become entitled to Units representing any shares other than the Common Stock,
thereafter the number of such other shares represented by a Unit shall be
subject to adjustment from time to time in a manner and on the terms as nearly
equivalent as practicable to the provisions with respect to the shares contained
in this Section 9, and the provisions of this Agreement with respect to the
shares of Common Stock represented by the Units shall apply on like terms to any
such other shares.
(e)    In case of any Change in Control, consolidation of the Company, or merger
of the Company with another corporation as a result of which Common Stock is
converted or modified, or in case of any sale or conveyance to another
corporation of the property, assets and business of the Company as an entirety
or substantially as an entirety, the Company shall modify the Units so as to
provide the Executive with Units reflecting the kind and amount of shares and
other securities and property (or cash, as applicable) that he would have owned
or have been entitled to receive immediately after the happening of such Change
in Control, consolidation, merger, sale or conveyance had his Units immediately
prior to such action actually been shares and, if applicable, other securities
of the Company represented by those Units. The provisions of this Section 9(e)
shall similarly apply to successive consolidations, mergers, sales or
conveyances.
(f)    If the Company distributes rights or warrants to all holders of its
Common Stock entitling them to purchase shares of Common Stock at a price per
share less than the current market price per share on the record date for the
distribution, the Company shall distribute to Executive equivalent amounts of
such rights or warrants as if Executive were an actual shareholder with respect
to the number of shares of Common Stock equal to his outstanding Units. Such
rights or warrants shall be exercisable at the same time, on the same terms and
for the same price as the rights or warrants distributed to holders of the
Common Stock; provided, however, that if such rights or warrants are deemed to
be deferred compensation subject to the requirements of Section 409A of the
Code, such rights or warrants shall be distributed to Executive in a manner that
complies with such requirements.
(g)    In case any event shall occur as to which the provisions of this Section
9 are not applicable but the failure to make any adjustment would not fairly
protect the rights represented by the Units in accordance with the essential
intent and principles of this Section 9 then, in each such case, the Company
shall make an adjustment, if any, on a basis consistent with















--------------------------------------------------------------------------------




the essential intent and principles established in this Section 9, necessary to
preserve, without dilution, the rights represented by the Units. The Company
will promptly notify the Executive of any such proposed adjustment.
(h)    Notwithstanding anything to the contrary contained herein, the provisions
of Section 9 shall not apply to, and no adjustment is required to be made in
respect of, any of the following: (i) the issuance of shares of Common Stock
upon the exercise of any other rights, options or warrants that entitle the
holder to subscribe for or purchase such shares (it being understood that the
sole adjustment pursuant to this Section 9 in respect of the issuance of shares
of Common Stock upon exercise of rights, options or warrants shall be made at
the time of the issuance by the Company of such rights, options or warrants, or
a change in the terms thereof); (ii) the issuance of shares of Common Stock to
the Company’s employees, directors or consultants pursuant to bona fide benefit
plans adopted by the Company’s Board; (iii) the issuance of shares of Common
Stock in a bona fide public offering pursuant to a firm commitment offering;
(iv) the issuance of shares of Common Stock pursuant to any dividend
reinvestment or similar plan adopted by the Company’s Board to the extent that
the applicable discount from the current market price for shares issued under
such plan does not exceed 5%; and (v) the issuance of shares of Common Stock in
any arm’s length transaction, directly or indirectly, to any party.
(i)    Notwithstanding anything in this Agreement to the contrary, in the event
of a spin-off by the Company to its shareholders, Executive’s participation in
such spin-off with respect to the Units and the adjustment of the Units shall be
determined in an appropriate and equitable manner, and it is the intention of
the parties hereto that, to the extent practicable, such adjustment shall
include an equity interest in the spin-off entity.
(j)    In the event the parties hereto cannot agree upon an appropriate and
equitable adjustment to the Units, the services of an independent investment
banker mutually acceptable to Executive and the Company shall (at the sole
expense of the Company) be retained to determine an appropriate and equitable
adjustment, and such determination shall be binding upon the parties.
(k)    Each additional Unit which results from adjustments made pursuant to this
Section 9 or the Plan shall be subject to the same terms and conditions
regarding vesting and forfeiture as the underlying Unit to which such additional
Unit relates.
(l)    Notwithstanding the foregoing, no adjustment shall be made and no action
shall be taken under this Section 9 to the extent that such adjustment or action
shall cause the Units to fail to comply with Section 409A of the Code or the
Treasury Regulations thereunder (to the extent applicable to the Units).
10. No Right to Employment. Nothing in this Agreement shall confer upon
Executive the right to remain in employ of the Company or any subsidiary of the
Company.
11. Nontransferability. This Agreement shall not be assignable or transferable
by the Company (other than to successors of the Company) and this Agreement and
the Units shall not















--------------------------------------------------------------------------------




be assignable or transferable by the Executive otherwise than by will or by the
laws of descent and distribution, and the Units may be paid out during the
lifetime of the Executive only to him. More particularly, but without limiting
the generality of the foregoing, the Units may not be assigned, transferred
(except as provided in the preceding sentence), pledged, or hypothecated in any
way (whether by operation of law or otherwise), and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Units contrary to the
provisions of this Agreement, and any levy of any attachment or similar process
upon the Units, shall be null and void and without effect.
12. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. The Executive represents that, in executing this
Agreement, he does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter, basis or effect of this Agreement or otherwise.
13. Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment or modification is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.
14. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:
To the Executive: at Executive’s most recent address on the records of the
Company
To the Company:
Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention: Chairman
Facsimile: 609-275-9006
(with a copy to the Company’s General Counsel)
Any notice delivered personally or by courier under this Section 14 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.















--------------------------------------------------------------------------------




15. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those to which it is so determined to be invalid
and unenforceable, shall not be affected thereby, and each provision hereof
shall be validated and shall be enforced to the fullest extent permitted by law.
16. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing, this Agreement by the terms of any law,
order, rule or regulation, its certificate of incorporation or by-laws, or any
agreement to which it is a party.
17. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or Executive’s employment to the
extent necessary for the intended preservation of such rights and obligations.
18. Successors. This Agreement shall inure to the benefit of and be binding upon
each successor of the Company, and upon the Executive’s beneficiaries, legal
representatives or estate, as the case may be.
19. Construction. Except as would be in conflict with any specific provision
herein, this Agreement is made under and subject to the provisions of the Plan
as in effect on the Grant Date and, except as would conflict with the provisions
of this Agreement, all of the provisions of the Plan as in effect on the Grant
Date are hereby incorporated herein as provisions of this Agreement. In the
event of any such conflict, the terms of this Agreement shall govern.
20. Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.
21. Headings. All descriptive headings of sections and paragraphs in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.
22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
23. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, payment may only be made under the
Agreement upon an event and in a manner permitted by Section 409A of the Code.
If a payment is not made by the designated payment date under the Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. Any payment to be made upon a termination of employment
under this Agreement may only be made upon a Separation from Service. To the
extent that any provision of the Agreement would cause a conflict with the
requirements of Section 409A of the Code, or would cause the administration of
the Agreement to fail to satisfy the requirements of















--------------------------------------------------------------------------------




Section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law.


[Signature page follows]















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Contract Stock /
Restricted Units Agreement as of the date first above written.


INTEGRA LIFESCIENCES HOLDINGS CORPORATION








By: ___________________________________
Name:     Stuart M. Essig
Title:    Executive Chairman of the Board






EXECUTIVE








___________________________________
Peter J. Arduini

















--------------------------------------------------------------------------------


















Notice of Grant of Award
and Award Agreement
Integra LifeSciences Holdings Corporation
ID: 51-0317849
311 Enterprise Drive
Plainsboro, New Jersey 08536
%%FIRST_NAME%-%
%%MIDDLE_NAME%-%
%%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%ADDRESS_LINE3%-%
%%CITY%-%, %%STATE%-%
%%COUNTRY%-% %%ZIP%-%
Award Number: %%OPTION_NUMBER%-%
Plan: %%EQUITY_PLAN%-%
ID: %%EMPLOYEE_IDENTIFIER%-%



Effective %%OPTION_DATE,’Month DD, YYYY’%-%, you have been granted a target
number of %%TARGET_SHARES_GRANTED,’999,999,999’%-% shares of Performance Stock
based on a closing price of Integra common stock of
US%%MARKET_VALUE,’$999,999,999.99’%-%. Each share of Performance Stock
represents the right to receive one share of Integra common stock upon the
achievement of certain revenue growth goals covering the [2018-2020] performance
period, as described in the Award Agreement. Following certification of the
level of achievement of the revenue growth goal for each fiscal year of the
performance period, and subject to your continued service through the applicable
vesting date, the Company will issue to you the applicable number of shares of
Integra common stock free of restrictions, less any shares withheld for taxes.
The goals associated with these shares of Performance Stock provide the
following vesting opportunities (subject to, and as set forth in, the Award
Agreement):
Vest Period
Target Date
Metrics
1
[____]
With respect to fiscal year [2018], thirty-three percent (33%) of the target
number of shares of Performance Stock shall vest at the applicable Performance
Vesting Percentage specified in Exhibit A attached hereto on the 1st anniversary
of the Award Date.
2
[____]
With respect to fiscal year [2019], thirty-three percent (33%) of the target
number of shares of Performance Stock shall vest at the applicable Performance
Vesting Percentage specified in Exhibit A attached hereto on the 2nd anniversary
of the Award Date.
3
[____]
With respect to fiscal year [2020], thirty-four percent (34%) of the target
number of shares of Performance Stock shall vest at the applicable Performance
Vesting Percentage specified in Exhibit A attached hereto on the 3rd anniversary
of the Award Date.
















--------------------------------------------------------------------------------



















Please read the documents carefully and indicate your acceptance of the grant
below.
                                                
By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Company’s Plan, as amended, and the Award Agreement.

%%OPTION_DATE,’Month DD,
YYYY’%-%                                                        
Integra LifeSciences Holdings Corporation Date


Electronic signature to be provided and
recorded via online grant acceptance
process on www.etrade.com
                            
%%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-%

















--------------------------------------------------------------------------------



















PERFORMANCE STOCK AGREEMENT
THIS PERFORMANCE STOCK AGREEMENT (the “Award Agreement”), dated as of
%%OPTION_DATE,’Month DD, YYYY’%-% (the “Award Date”), is made by and between
Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%, an employee of
the Company (or one or more of its Related Corporations or Affiliates),
hereinafter referred to as the “Participant.”
WHEREAS, the Company has determined to grant to the Participant an award of
Performance Stock (as defined below), on the terms set forth herein, under the
Integra LifeSciences Holdings Corporation Fourth Amended and Restated 2003
Equity Incentive Plan, as amended (the “Plan”), the terms of which are hereby
incorporated by reference and made part of this Award Agreement.
NOW, THEREFORE, in consideration of the various covenants herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I.

DEFINITIONS
Capitalized terms not otherwise defined below shall have the meaning set forth
in the Plan. The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.


Section 1.1    Annual Revenue. “Annual Revenue” shall mean the Company’s gross
revenue with respect to an applicable fiscal year; provided that in the event
the Company sells or otherwise disposes of any business unit or division in a
fiscal year during the Performance Period, the Annual Revenue for such year and
for any prior fiscal year(s) shall not include any revenue attributable to such
business unit or division.
Section 1.2    Catch-Up Performance Goal. “Catch-Up Performance Goal” shall mean
the specific goal determined by the Committee, as specified in Exhibit A.
Section 1.3    Catch-Up Shares. “Catch-Up Shares” shall have the meaning as
specified in Exhibit A.
Section 1.4    Cause. “Cause” shall have the meaning set forth in the Employment
Agreement.
Section 1.5    Change in Control. “Change in Control” shall have the meaning set
forth in the Plan.















--------------------------------------------------------------------------------

















Section 1.6    Chief Human Resources Officer. “Chief Human Resources Officer”
shall mean the Chief Human Resources Officer of the Company.
Section 1.7    Employment Agreement. “Employment Agreement” shall mean that
Third Amended and Restated Employment Agreement, effective January 1, 2018,
between the Company and the Participant (as may be amended from time to time).
Section 1.8    Good Reason. “Good Reason” shall have the meaning set forth in
the Employment Agreement.
Section 1.9    Performance Goals. “Performance Goals” shall mean the specific
goal or goals determined by the Committee, as specified in Exhibit A, including
(if applicable) the Catch-Up Performance Goal.
Section 1.10    Performance Period. “Performance Period” shall mean the period
or periods of time that the Performance Goals must be met, as specified in
Exhibit A.
Section 1.11    Performance-Vest. “Performance-Vest” shall mean that, with
respect to a share of Performance Stock, the applicable Performance Goal has
been achieved.
Section 1.12    Performance Vesting Percentage. “Performance Vesting Percentage”
shall mean the percentage determined in accordance with Exhibit A attached
hereto, which is a function of whether and to what extent the Performance Goals
are achieved during the Performance Period.
Section 1.13    Qualifying Termination. “Qualifying Termination” shall mean a
Termination of Service by the Company without Cause or by the Participant for
Good Reason or a termination of employment by the Participant due to the
Participant’s Retirement.
Section 1.14    Retirement. “Retirement” shall mean a termination of the
Participant’s employment by the Participant following the date on which the
Participant becomes Retirement Eligible; provided, that the Participant provides
no less than six (6) months’ prior written notice of such termination of
employment unless a shorter period of time is agreed to by the Committee.
Section 1.15    Retirement Eligible. “Retirement Eligible” shall mean the
Participant has attained the age of 55 and has been in continuous service to the
Company or its Related Corporations as an employee or Associate for ten (10)
years or more.
Section 1.16    Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.
Section 1.17    Termination of Service. “Termination of Service” shall mean the
time when the Participant ceases to provide services to the Company and its
Related Corporations and Affiliates as an employee or Associate for any reason
with or without Cause, including, but not by way of















--------------------------------------------------------------------------------

















limitation, a termination by resignation, discharge, death, or Disability. A
Termination of Service shall not include a termination where the Participant is
simultaneously reemployed by, or remains employed by, or continues to provide
services to, the Company and/or one or more of its Related Corporations and
Affiliates or a successor entity thereto.
Section 1.18    Vest or Vested. “Vest” or “Vested” shall mean that, with respect
to a share of Performance Stock, both (i) such share of Performance Stock has
Performance-Vested and (ii) the continued service condition has been satisfied.
ARTICLE II.    
AWARD OF PERFORMANCE STOCK
Section 2.1    Award of Shares of Performance Stock. Effective as of the Award
Date, the Company grants to the Participant an award of
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% target shares of Performance Stock (the
“Target Performance Shares”). Each share of Performance Stock represents the
Participant’s right to receive one Share under this Award Agreement if the
Performance Goals are met during the Performance Period and the vesting
conditions set forth herein are satisfied.
Section 2.2    Forfeiture. Shares of Performance Stock shall be subject to
forfeiture as provided in Section 3.2 below.
Section 2.3    Dividend Equivalents. The Participant shall be entitled to
receive, with respect to each outstanding Vested but unissued share of
Performance Stock, dividend equivalent amounts equal to the regular quarterly
cash dividend paid or made with respect to the Shares underlying such Vested but
unissued shares of Performance Stock (to the extent regular quarterly cash
dividends are paid). Such dividend equivalent amounts shall be aggregated and
paid to the Participant within thirty (30) days following the date on which the
Shares underlying the Vested shares of Performance Stock are issued to the
Participant, but in no event later than December 31 of the year in which the
Shares underlying the Vested shares of Performance Stock are issued to the
Participant. Notwithstanding the foregoing, if a “Change in Control” occurs
prior to the date on which such dividend equivalent amounts are paid, such
dividend equivalent amounts shall be paid to the Participant on the date of the
Change in Control; provided, however, that such payment shall only occur if the
Change in Control meets the requirements of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”) and its corresponding
regulations. For the avoidance of doubt, such dividend equivalent amounts shall
only be paid to the extent that the shares of Performance Stock are Vested as of
the applicable dividend payment date, and the Participant shall not be entitled
to receive any dividend equivalent amounts with respect to shares of Performance
Stock that have not Vested as of such dividend payment date. The dividend
equivalents and any amounts that may become payable in respect thereof shall be
treated separately















--------------------------------------------------------------------------------

















from the shares of Performance Stock and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Code Section 409A.
Section 2.4    Voting Rights. The Participant shall not have any voting rights
in respect of the shares of Performance Stock and any Shares underlying the
shares of Performance Stock unless and until such Shares shall have been issued
by the Company and the Participant becomes the holder of record of such Shares
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).
ARTICLE III.    
RESTRICTIONS
Section 3.1    Vesting.
(a)    Subject to paragraph (b) below and Sections 3.2 and 3.5 below, shares of
Performance Stock shall Vest in cumulative installments as follows:
(i)    With respect to fiscal year [2018], a number of shares of Performance
Stock equal to the product of (x) thirty-three percent (33%) of the Target
Performance Shares, multiplied by (y) the applicable Performance Vesting
Percentage determined in accordance with Exhibit A attached hereto, shall Vest
on the first anniversary of the Award Date;
(ii)    With respect to fiscal year [2019], a number of shares of Performance
Stock equal to the product of (x) thirty-three percent (33%) of the Target
Performance Shares, multiplied by (y) the applicable Performance Vesting
Percentage determined in accordance with Exhibit A attached hereto, shall Vest
on the second anniversary of the Award Date; and
(iii)    With respect to fiscal year [2020], a number of shares of Performance
Stock equal to the product of (x) thirty-four percent (34%) of the Target
Performance Shares, multiplied by (y) the applicable Performance Vesting
Percentage determined in accordance with Exhibit A attached hereto, shall Vest
on the third anniversary of the Award Date.
(b)    Subject to Sections 3.2 and 3.5 below, in the event that the Company
achieves the Catch-Up Performance Goal with respect to the Performance Period,
then any Catch-Up Shares shall Vest on the third anniversary of the Award Date.


Section 3.2    Effect of Termination of Service; Forfeiture.
(a)    In the event the Participant incurs, prior to or on the last day of the
Performance Period, (i) a Qualifying Termination or (ii) a Termination of
Service by reason of the Participant’s Disability or death, and further subject
to the Participant’s ongoing compliance with the restrictive















--------------------------------------------------------------------------------

















covenants contained in Section 19(c) of the Employment Agreement, any shares of
Performance Stock which have not Vested in accordance with Section 3.1 above on
or prior to such termination shall remain outstanding and eligible to Vest in
accordance with Section 3.1 above and Section 3.5 below based on the Company’s
achievement of the Performance Goals during the Performance Period.


(b)    Immediately upon the Participant’s Termination of Service that is not a
Qualifying Termination or by reason of the Participant’s Disability or death,
the Participant shall automatically and without further action forfeit all
shares of Performance Stock (and all dividend equivalent rights with respect to
such shares of Performance Stock) which have not Vested in accordance with
Section 3.1 above or Section 3.5 below on or prior to such termination, and the
Participant shall have no further right to or interest in or with respect to
such shares of Performance Stock (or such dividend equivalents).


(c)    Any shares of Performance Stock that do not Performance-Vest in
connection with a Change in Control pursuant to Sections 3.5(a) and 3.5(b) below
(and all dividend equivalent rights with respect to such shares of Performance
Stock) shall thereupon automatically be forfeited as of such Change in Control,
and the Participant shall have no further right to or interest in or with
respect to such shares of Performance Stock (or such dividend equivalents).


(d)    Any shares of Performance Stock that fail to vest as of the third
anniversary of the Award Date (and all dividend equivalent rights with respect
to such Performance Stock) shall automatically and without further action be
cancelled and forfeited, and the Participant shall have no further right to or
interest in or with respect to such unvested shares of Performance Stock (or
such dividend equivalents).


Section 3.3    Issuance of Shares.
(a)    Subject to a determination of the Committee as to whether and to what
extent the applicable Performance Goals have been met, Shares represented by
shares of Performance Stock which Vest pursuant to Section 3.1 above or Section
3.5 below shall be issued to the Participant or his or her legal representative
on or within five (5) business days following the date on which such shares of
Performance Stock Vest pursuant to Section 3.1 above or Section 3.5 below (but
in no event later than December 31 of the applicable year in which such shares
of Performance Stock Vest).















--------------------------------------------------------------------------------



















(b)    All Shares issued hereunder shall be issued in certificated form or shall
be recorded with the Company’s transfer agent. All such Shares shall be issued
free from any restrictions; provided, however, that such Shares shall be subject
to any restrictions and conditions as may be required pursuant to Section 4.6
below and those that the Company imposes on its employees in general with
respect to selling its Shares. Notwithstanding the foregoing, the Company shall
not be required to issue or record such Shares in the name of the Participant or
his or her legal representative unless the Participant or his or her legal
representative shall have satisfied the full amount of all federal, state and
local withholding or other employment taxes applicable to the taxable income of
the Participant resulting from the vesting of the shares of Performance Stock
and issuance of the Shares as provided in this Award Agreement (including,
without limitation, in the manner set forth in Section 4.3 below).


Section 3.4    Clawback. Notwithstanding anything contained in the Plan or the
Award Agreement to the contrary, the shares of Performance Stock, and any
related payments, shall be subject to the provisions of any clawback, repayment
or recapture policy implemented by the Company, including any such policy
adopted to comply with applicable law (including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or securities
exchange listing standards and any rules or regulations promulgated thereunder,
to the extent set forth in such policy and/or in any notice or agreement
relating to the shares of Performance Stock under the Plan.
Section 3.5    Change in Control. In the event that a Change in Control occurs
during the Performance Period:
(a)    A number of shares of Performance Stock shall Performance-Vest equal to a
number determined at the greater of (i) the achievement of the “Target Level”
Performance Vesting Percentage with respect to the fiscal year in which the
Change in Control occurs, as specified in Exhibit A attached hereto and (ii) the
Company’s actual achievement of the Performance Goal for such year through the
Change in Control. Subject to Sections 3.5(d) and (e) below, such
Performance-Vested shares of Performance Stock shall remain outstanding and
eligible to Vest on the anniversary of the Award Date immediately following the
Change in Control, subject to the Participant’s continuous service.
(b)    In addition, and subject to Sections 3.5(d) and (e) below, a number of
shares of Performance Stock shall Performance-Vest equal to the number of shares
of Performance Stock that could vest with respect to each fiscal year of the
Performance Period following the fiscal year in which the Change in Control
occurs (if any) based on the achievement of the “Target Level” Performance
Vesting Percentage with respect to each such year, as specified in Exhibit A,
and shall















--------------------------------------------------------------------------------

















remain outstanding and eligible to Vest on the date(s) outlined in Section
3.1(a)(ii) and/or (iii) (excluding any Catch-Up Shares which are forfeited in
the event of a Change in Control), subject to the Participant’s continued
service.
(c)    In addition, if the Change in Control occurs following the completion of
a fiscal year in the Performance Period but prior to the date on which shares of
Performance Stock with respect to such year become Vested pursuant to Section
3.1(a) above, then such shares of Performance Stock shall Vest as of immediately
prior to the Change in Control in a number determined in accordance with Section
3.1(a) above.
(d)    If the Participant incurred a (1) Qualifying Termination or (2) a
Termination of Service by reason of the Participant’s Disability or death, in
either case, prior to the Change in Control date, then any shares of Performance
Stock that Performance-Vest in accordance with Sections 3.5(a) and (b) above
shall Vest as of immediately prior to the Change in Control.
(e)     Notwithstanding Sections 3.5(a) and 3.5(b) above, if the Participant
incurs (1) a Qualifying Termination or (2) a Termination of Service by reason of
the Participant’s Disability or death, in either case, on or following a Change
in Control and prior to or on the last day of the Performance Period, then any
Performance-Vested shares of Performance Stock that are then-outstanding and
have not yet Vested shall Vest in full upon such termination.
ARTICLE IV.    
MISCELLANEOUS
Section 4.1    No Additional Rights. Nothing in this Award Agreement or in the
Plan shall confer upon any person any right to a position as an Associate or
continued employment by the Company or any of its Related Corporations or
Affiliates or affect in any way the right of any of the foregoing to terminate
the services of an individual at any time.
Section 4.2    Anti-Assignment. The Participant shall have no right to sell,
assign, transfer, pledge, or otherwise encumber or dispose of the Participant’s
award of shares of Performance Stock.
Section 4.3    Tax Withholding. In satisfaction of all applicable requirements
with respect to amounts required by federal, state or local tax law to be
withheld with respect to the vesting, distribution or payment of the shares of
Performance Stock, the Company shall withhold Shares otherwise issuable upon
such distribution or payment of the shares of Performance Stock having a Fair
Market Value equal to the sums required to be withheld. Subject to the following
sentence, the number of Shares which shall be so withheld in order to satisfy
the Participant’s federal, state and local withholding tax liabilities with
respect to the vesting of the shares of Performance Stock or issuance of Shares
in payment of the shares of Performance Stock shall be limited to the number of
Shares which have a Fair Market Value on the date of issuance equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and local tax















--------------------------------------------------------------------------------

















purposes that are applicable to, and required in connection with, all or a
portion of such supplemental taxable income. In the event that the number of
Shares having a Fair Market Value equal to the sums required to be withheld is
not a whole number of Shares, the number of Shares so withheld shall be rounded
up to the nearest whole share. In addition, to the extent that any Federal
Insurance Contributions Act tax withholding obligations arise in connection with
the Performance Stock prior to the applicable vesting date, the Administrator
shall accelerate the payment of a portion of the award of Performance Stock
sufficient to satisfy (but not in excess of) such tax withholding obligations
and any tax withholding obligations associated with any such accelerated
payment, and the Administrator shall withhold such amounts in satisfaction of
such withholding obligations.
Section 4.4    Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its Chief
Human Resources Officer, and any notice to be given to the Participant shall be
addressed to the Participant at his or her address of record maintained by the
Human Resources Department. By a notice given pursuant to this Section 4.4,
either party may hereafter designate a different address for notices to be given
to it or him. Any notice which is required to be given to the Participant shall,
if the Participant is then deceased, be given to the Participant’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 4.4. Any notice
shall have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
Section 4.5    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
Section 4.6    Conformity to Securities Laws. This Award Agreement is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including, without limitation,
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the shares of Performance Stock shall be
issued, only in such a manner as to conform to such laws, rules and regulations.
To the extent permitted by applicable law, this Award Agreement and the shares
of Performance Stock issued hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
Section 4.7    Amendment. This Award Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Award Agreement.
Section 4.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.















--------------------------------------------------------------------------------

















Section 4.9    Section 409A. This Award Agreement shall be interpreted in
accordance with the requirements of Section 409A of the Code. Notwithstanding
any provision in this Award Agreement to the contrary, if a payment is deemed to
be deferred compensation subject to the requirements of Section 409A of the
Code, such payment may only be made under this Award Agreement upon an event and
in a manner permitted by Section 409A of the Code. If a payment is not made by
the designated payment date under this Award Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date occurs. In
no event may the Participant, directly or indirectly, designate the calendar
year of payment. A termination of service shall not be deemed to have occurred
for purposes of any provision of this Award Agreement providing for the payment
of any amounts or benefits upon or following a termination of service that are
considered “nonqualified deferred compensation” under Section 409A of the Code
unless such termination is also a “separation from service” within the meaning
of Section 409A of the Code and, for purposes of any such provision of this
award Agreement, references to a “termination,” “termination of employment,”
“Termination of Service” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Award Agreement, no amounts
payable to the Participant under this Award Agreement shall be paid to the
Participant prior to the expiration of the 6-month period following the
Participant’s “separation from service” if the Company determines that paying
such amounts at the time or times indicated in this Award Agreement would be a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first day following the end of such 6-month period, the Company
shall pay the Participant a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to the Participant during such 6-month period.
Section 4.10    Electronic Delivery and Acceptance. The Participant hereby
consents to receive the Notice of Grant of Award and Award Agreement and any
other documents related to this award or future awards by electronic delivery
and to accept this or future awards through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. The Participant acknowledges that he has read, understand and
agrees to the terms of the Notice of Grant of Award and Award Agreement.
Clicking the “ACCEPT” button on E*TRADE’s on-line grant agreement response page
will act as the Participant’s electronic signature to these documents and will
result in a contract between the Company and the Participant with respect to the
award.


[Signature page follows]















--------------------------------------------------------------------------------

















IN WITNESS WHEREOF, the parties hereto have executed this Performance Stock
Agreement as of the date first above written.


INTEGRA LIFESCIENCES HOLDINGS CORPORATION








By: _________________________________
Name:
Title:






PARTICIPANT
Electronic signature to be provided and
recorded via online grant acceptance
process on www.etrade.com


__________________________________
Electronic signature to be provided and recorded via online grant acceptance
process on www.etrade.com
Electronic signature to be provided and recorded via online grant acceptance
process on www.etrade.com
%%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-%
    



















--------------------------------------------------------------------------------

















EXHIBIT A
PERFORMANCE GOALS AND PERFORMANCE PERIOD
Capitalized terms shall have the meaning set forth in Performance Stock
Agreement.
The “Performance Period” shall be the three-year period beginning January 1,
[2018] and ending December 31, [2020].
The “Initial Revenue Target” shall mean the final revenue results as disclosed
in the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, [2017].
The “Catch-Up Performance Goal” shall mean that the Company achieves, as of the
end of the Performance Period (but not due to a Change in Control), an increase
in Annual Revenue of at least [21%] over the Initial Revenue Target.
With respect to each fiscal year in the Performance Period, the “Performance
Goal” is that the Company achieves a Threshold Level or higher increase in
Annual Revenue over the Initial Revenue Target, as set forth in the table below.
A number of shares of Performance Stock will Performance-Vest in accordance with
Section 3.1 of the Performance Stock Agreement based on the percentage increase
in Annual Revenue over the Initial Revenue Target:
 
 
Annual Revenue Target ($)
Increase in Annual Revenue over the Initial Revenue Target (%)
Performance Vesting Percentage
[2018] PERFORMANCE YEAR
 
 
 
 
 
 
< $[ ˜ ]
[< 3%]
[0%]
“Threshold Level”
 
$[ ˜ ]
[3%]
[50%]
“Target Level”
 
$[ ˜ ]
[7%]
[100%]
“Maximum Level”
 
> $[ ˜ ]
[> 11%]
[150%]
 
 
 
 
 
[2019] PERFORMANCE YEAR
 
 
 
 
 
 
< $[ ˜ ]
[< 6%]
[0%]
“Threshold Level”
 
$[ ˜ ]
[6%]
[50%]
“Target Level”
 
$[ ˜ ]
[14%]
[100%]
“Maximum Level”
 
> $[ ˜ ]
[> 22%]
[150%]
 
 
 
 
 
[2020] PERFORMANCE YEAR
 
 
 
 
 
 
< $[ ˜ ]
[< 9%]
[0%]
“Threshold Level”
 
$[ ˜ ]
[9%]
[50%]
“Target Level”
 
$[ ˜ ]
[21%]
[100%]
“Maximum Level”
 
> $[ ˜ ]
[> 33%]
[150%]

In the event that the increase in Annual Revenue over the prior fiscal year
falls between the “Threshold Level” and the “Target Level,” then the Performance
Vesting Percentage shall be















--------------------------------------------------------------------------------

















determined by means of linear interpolation between the “Threshold Level” and
“Target Level” Performance Vesting Percentages specified above; and in the event
that the increase in Annual Revenue over the prior fiscal year falls between the
“Target Level” and the “Maximum Level,” then the Performance Vesting Percentage
shall be determined by means of linear interpolation between the “Target Level”
and “Maximum Level” Performance Vesting Percentages specified above.
Notwithstanding the forgoing, in the event that (i) a Change in Control does not
occur during the Performance Period, (ii) the Performance Goal with respect to a
given fiscal year in the Performance Period is not achieved at the applicable
Target Level or higher, and (iii) the Catch-Up Performance Goal is achieved,
then a number of shares of Performance Stock equal to the difference between (x)
the number of shares of Performance Stock which would have Vested in the event
that the Performance Goal had been achieved at the Target Level with respect to
such fiscal year and (y) the number of shares of Performance Stock which
actually became Vested based on the applicable Performance Vesting Percentage
for such fiscal year, shall become Vested in accordance with Section 3.1(b) of
the Performance Stock Agreement (such number of shares, the “Catch-Up Shares”).















